DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-8 are the inclusion of the limitations of a longitudinal partition extending upward from the lower wall and configured to partition the liquid chamber into a first liquid containing portion and a second liquid containing portion in a horizontal direction, wherein a lateral communication passage configured to communicate the first liquid containing portion with the second liquid containing portion is positioned between one end portion of the longitudinal partition in the horizontal direction and the peripheral wall, and wherein the liquid outlet port is disposed in the first liquid containing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hayashi and Shirono teach ink cartridges having teaches a liquid container including a liquid chamber but do not teach longitudinal partition extending upward from the lower wall and configured to partition the liquid chamber into a first liquid containing portion and a second liquid containing portion in a horizontal direction, wherein a lateral communication passage configured to communicate the first liquid containing portion with the second liquid containing portion is positioned between one end portion of the longitudinal partition in the horizontal direction and the peripheral wall, and wherein the liquid outlet port is disposed in the first liquid containing portion.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853